 
PRODOS CAPITAL MANAGEMENT LLC


March 3, 2010


Dr. Craig A. Zabala
President and Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
880 Third Avenue, 12th Floor
New York, New York 10022


Dear Craig:


As discussed, this letter outlines the compensation due to you or an affiliate
of yours for the introduction of a Transaction ("Finder's Fee") to Prodos
Capital Management LLC ("PCM"). Transaction is defined as any buyout, financing,
investment or M&A transaction where PCM acts as a principal or advisor.
 
The Finder's Fee for introducing the Transaction to PCM is comprised of cash
compensation equal to 50% of the cash Transaction Fee (maximum of $1,000,000 to
Blackhawk Capital Group) received by PCM upon the close of the Transaction.
Transaction Fee is defined as the fee received by PCM upon the close of a
Transaction based on 1.0% to 2.0% of the total Transaction Value.
 
We look forward to a long and productive relationship with you.
 

 
Sincerely,
     
Prodos Capital Management LLC
     
/s/ Douglas Song
 
Douglas Song
 
Managing Director



Acknowledged:


Blackhawk Capital Group BDC, Inc.


/s/ Craig A. Zabala
Craig A. Zabala
President and Chief Executive Officer



757 Third Ave., Suite 1703 New York, NY 10017 Telephone: 212.972-3619 Facsimile:
212.972-0010

 
 

--------------------------------------------------------------------------------

 